Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Status of Claims
1.	Claims 3,4, and 9 are cancelled
2.	Claims 1,5,7, 8, 12- 20 are amended.
3.	Claims 1-2, 5-8, and 10-20 are pending. 

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.       Claims 1-2, 5-8, and 10-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims  1-2, 5-8, and 10-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.       Therefore, claims   1-2, 5-8, and 10-20 were analyzed for U.S.C. 101 as follows:
8.       Claims  1-2, 5-8, and 10-20 are directed to a system.
9.       In claim 1, the limitations that define an abstract idea (in bold) are below:
A smart community system comprising: one or more databases coupled via a network; one or more processors coupled to the one or more databases; and 
one or more computing systems having a memory, the one or more computing systems having the one or more processors coupled to the one or more databases over the network, wherein the one or more processors are configured to:
transmit to a user computing system of the one or more computing systems one or more components through a user interface on the user computing system, the user computing system associated with a user; 
receive one or more individual selections of the one or more components from the one or more components by the user to include in a coverage plan associated with said user, the one or more components associated with attributes of one or more entities;
 calculate a value of the coverage plan of the one or more entities from one or -5-Application No.: 16/745,394more values associated with the one or more components selected by the user;
calculate a price of the one or more entities with the coverage plan from the one or more values; 
associate the one or more components with one or more monitoring agent computing systems associated with one or more monitoring agents, the one or more monitoring agents assigned to monitor the one or more entities based on the coverage plan selected by the user; and 
present a coverage policy to the user based on the one or more entities and the coverage plan.  

10.       In claim 1, the system are steps for receiving, transmitting, calculating, and selecting information for a coverage policy over a network. These limitations are steps to describe a demand system for facilitating transactions from service providers of goods and services based in geo-spatial smart community system to generate a coverage policy using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (Including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
11.       Independent claim 1 further recite the additional components of “databases", “network”, “processors”, “memory”, “computing systems” and additional elements  of “monitoring agents” and “components”. The individual computing components and additional elements in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer element. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. There is no recited claim element that improves the functioning of a computer, machine, or where the steps are applied some meaningful way. 
12.       The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.	The disclosure presented herein relates to a smart community system comprising, one or more databases coupled via a network, one or more processors coupled to the one or more databases and at least one computing device coupled to the one or more processors and the one or more databases via the network, wherein the one or more processors are configured to, store a plurality of selectable components, each of the selectable components having one or more associated entities defining attributes of the selectable components and one or more values (Specification: [0005])
b.	may be processed by one or more user computing devices such as user computing devices 250 (which, as illustrated in Figure 3 may include user computing devices such as vehicle occupant user computing device 251, parking zone provider user computing device 252, valet user computing device 253, driver user computing device 254, property manager user computing device 255, handyman user computing device 256, service provider user computing device 257, customer user computing device 258, monitoring user computing device 259, requesting user computing device 260, manufacturer user computing device 261, guardian user computing device 263, emergency personnel user computing device 264, employer user computing device 265, employee user computing device 266, doctor user computing device 267, lab user computing device 268, patient user computing device 269, and monitoring agent computing device 270, appliances 212, and one or more servers such as server 500. (Specification: Paragraph [0025])
13.       Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional components amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. It is instructions to implement the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. In addition, the claims do not recite additional elements that integrate the exception into a practical application of that exception.
14.       Finally, taken together, the additional elements and components of claim 1, and corresponding claim 1 has been considered and are not ordered combinations as defined by the courts.
15.       Dependent claims 2 and 5-7 further recite the limitations that define an abstract idea (in bold) of: the one or more components comprising: service provider services, appliances services, real estate services, monitoring services, pest services, and legal services, wherein the one or more processors are further configured to: generate a rating system for the one or more monitoring agents to provide a rating for the one or more service providers associated with the one or more monitoring agents, the rating presented to the user computing system when selecting the one or more service providers for a service request for the user, wherein the one or more processors are further configured to: generate a private marketplace with a first channel, the first channel supporting the one or more service providers associated with the one or more monitoring agents wherein there are preexisting established guarantees between the one or more monitoring agents and the one or more service providers; and present the one or more service providers associated with the one or more monitoring agents to the user computing system, wherein the one or more processors are further configured to: generate a second channel separate from the first channel, the second channel associated with one or more users who do not have a created coverage plan, the second channel supporting one or more general service providers and soliciting bids of any of the one or more general service providers with a predetermined maximum distance of one or more bidding users who do not have the created coverage plan. The claims recites as a whole allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific coverage plan using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (Including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
16.	This judicial exception is not integrated into the practical application. The claims describes how to apply the concepts of “generate”, “associate”, and “transmit” to private marketplaces, rating system, and contracts based in a specific location. The additional components and additional elements of the mere nominal recitation of a generic “hierarchical payment system”, “computer system” and “processors” does not take the claims out of the methods of organizing human activity because they are mere instructions for applying a judicial exception to a particular technological environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific location in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.
17.       Dependent claims 8, 12, 17, and 18 further recite the limitations that define an abstract idea (in bold) are below of wherein the first channel follows a protocol for communication between the supply-side and demand-side platforms for matching bid requests and bid responses on the first channel in order to connect the one or more bidding users with a subset of the one or more service providers for the service request, generate a backing payment system, the backing payment system supporting one or more backers wherein there are established guarantees between the one or more service providers and the one or more backers, the one or more backers receiving commission for providing access to a geographic location where the one or more service providers operate, wherein the attributes include a commute score based on estimated time for a work of the user based on traffic, child safety factor, the child safety factored determined by if an amount of vehicles passing over a point within a predetermined distance to the one or more properties passes a predetermined amount, accommodations for religion, one or more directions windows of the one or more entities are facing, a distance from a retention pond, and a distance from one or more service providers associated with the one or more monitoring agents, the one or more monitoring agents associated with the one or more components of the coverage plan of the user, and wherein the processors are further configured to: receive, at least one communication indicating a first user as having referred a second user to a service provider of one or more service providers; establish a referral commission for the referring second user to the service provider, and transmit the referral commission to the first user. The claims recites as a whole allow users to access service providers utilizing a backing payment system for a coverage plan that follows the protocol for a bidding system using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (Including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
18.	This judicial exception is not integrated into the practical application. The claims 8, 12, 17, and 18 describe how to apply the concepts of “generate”, “request”, “receive”, “associate”, and “transmit” to private marketplaces, rating system, and contracts based in a specific location. The additional components and additional elements of “backing payment system”, “processor”, “supply-side and demand-side platforms”, do not take the claims out of the methods of organizing human activity, do no more than mere instructions for applying a judicial exception to a particular technological environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific location in a computer environment. Thus, even when viewed as a whole, nothing in the claims 8, 12, 17, and 18 adds significantly more to the abstract idea.
19.	Dependent claims 10, 11, and 19, further recite the limitations that define an abstract idea (in bold) of: generate identification codes to the user computing system of the user and the one or more service provider computing systems selected for rendering service to the user, the identification codes presented for display to the one or more service provider computing systems only when the one or more service providers have been selected to provide service to the user, the identification codes for the user unchangeable unless manually altered through email by the user or a request for modification has been received from one or more designated guardians selected by the user; authenticate the identification codes inputted by the user and the one or more service providers to the identification code, and present confirmation to the user computing system and the one or more service provider computing systems that the identification codes have been verified to the user and the one or more service providers, integrate the identification codes of the one or more service providers and the user into a third party platform utilized by the one or more service provider computing systems, and receive sensor data generated by one or more vehicle computing systems of a vehicle associated with the first user, including a location of the vehicle, a speed of the vehicle, an acceleration of the vehicle and a direction of the vehicle; generate a trigger alert in response to the sensor data, identify a location of one or more service provider computing systems of the one or more service providers that are within a predetermined distance of the vehicle of the first user and have received a predetermined number of digital recommendations in the smart community system received by recommending users in a community network of the first user, select a first service provider computing system from the one or more service provider computing systems in response to a predetermined amount of the digital recommendations, transmit commands to the first service provider computing system of the service provider to direct the first service provider computing system to assist the first user, receive locations of one or more second computing systems of one or more second users, analyze one or more routes of the one or more second users,  match the location of the vehicle to the one or more routes of the one or more second users, and transmit a notification directing the one or more second computing systems, to the vehicle to assist the first user. The claims recites as a whole allow users to access and store verified service providers based in a geographic location by receiving data through sensors to generate a points based system, backing payment system and associating identification codes utilizing a system to exchange goods and services using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (Including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
20.	This judicial exception is not integrated into the practical application. The claims describes how to apply the concepts of “receive”, “associate”, “generate” “select”, “present”, “transmit” and “display to the system based in a specific location. The additional components and additional elements of “vehicle computing system”, “databases”, “computing system” “processors”, “smart community system”, “sensors” “third party platform” are no more than mere instructions for applying a judicial exception to a particular technological environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific location in a computer environment. The claim does not recite any improvements to the generic computing components. Thus, even when viewed as a whole, nothing in the claims 9, 10, 11, and 19, adds significantly more (i.e., an inventive concept) to the abstract idea.
21.	Dependent claims 13-16, and 20 further recite the limitations that define an abstract idea (in bold) of:  generate a virtual map of a zone having the one or more entities; create a cluster from received localization information, the cluster having a series of cluster properties associated with one or more user profiles, the localization information comprising a location and an identifier of a respective cluster property and the user; determine a first receiving  location for the series of cluster properties; automatically preselect shipment details for one or more packages ordered by the  one or more user profiles of the one or more cluster properties to the receiving location, transmit, in response to the location of the first receiving location, delivery commands to one or more connected marketplace systems associated with the series of properties; automatically direct a service provider computing device associated with the one or more connected marketplace systems to transmit the one or more packages to the first receiving location: generate one or more indicators on the virtual map, the one or more indicators corresponding to the location of the service provider: present the location of the service provider on the virtual map to the one or more user computing systems associated with the one or more cluster properties; and  reduce the price of the one or more packages, delivered by the service provider associated with the one or more connected marketplace for the one or more users in the cluster, wherein the prices for one or more goods associated with the one or more connected marketplace systems are adjusted for the user if the user is associated with a property in the series of the cluster properties within the smart community system, the adjustment of the price based on type of the one or more packages, a price of the one or more packages, a location of the one or more packages, and time of delivery of the one or more packages, wherein the first receiving location is a property of the cluster properties associated with the one or more user profiles, determined based at least on average locations of coordinates of the series of the cluster properties and a density of the series of cluster properties over a geographic area of the virtual map, wherein the one or more processors are further configured to: determine unavailability of the user associated with the first receiving location, the unavailability determined from the user profile data of the user associated with the first receiving location stored in the database; in response to the unavailability of the user associated with the first receiving location, determine a second receiving location relative to the series of properties based at least on the location of the properties; in response to determining a location of the second receiving location, transmit delivery commands to the one or more connected marketplace systems associated with the properties to direct the one or more service provider computing system to transmit the one or more packages to the second receiving location; automatically direct the service provider computing device associated with the one or more connected marketplace systems to transmit the one or more packages to the second receiving location, and determine the unavailability of the second user associated with the second receiving location, the unavailability determined from user profile data of the user associated  with the second receiving location stored in the database wherein in response to the unavailability of the user associated with the second receiving location one or more additional receiving locations are determined, wherein the processors are further configured to: retrieve data for a specific geographic area, the data comprising a plurality of entries each for the one or more entities located in the specific geographic area that are listed for sale each entry indicating the price for the one or more entities, and values for each of a plurality of attributes, wherein the one or more entities are properties; receive attributes of a plurality of entities in the specific geographic area; generate a score for the specific geographic area at least in part by the values for each of the plurality of attributes; utilizing a data module to map a cluster to a value of an adjusted score value of future one or more entities, wherein the data module receives a first attribute and a second attribute from the plurality of attributes of one or more previous coverage plans of one or more second users, upon receipt from the first attribute and the second attribute, upon receipt of the first attribute and the second attribute, determining a predetermined number of entities having the first attribute and the second attribute from the plurality of attributes of the entity that are associated with the one or more previous coverage plans, determining a correlation and associating the correlation with the cluster, during analysis, upon receipt of one or more responses mapping response to the cluster, determining, via use of the data module, an adjusted score of the future one or more entities based on the cluster and the one or more responses,   transmitting, to the user computing system, the adjusted score, andThe above claims recites as a whole allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific coverage plan which concepts falls certain methods of organizing human activity.
22.	This judicial exception is not integrated into the practical application. The claims describes how to apply the concepts of “generate”, “associate”, and “transmit” to marketplace, scoring scheme, and pricing plan based in a specific location. The additional components and additional elements of monitoring computing system”, “marketplace systems” and “processors” do no more than mere instructions for applying a judicial exception to a particular technological environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of allow users to access service providers utilizing a bid system to generate a contract to exchange goods and services for a specific location in a computer environment. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Thus, even when viewed as a whole, nothing in the claims 13-16, and 20, adds significantly more (i.e., an inventive concept) to the abstract idea.
23.       In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-2, 5-8, and 10-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.	Claims 1-2, 5-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. (US Patent Application Publication No.: 20140/149244; hereafter known as Abhyanker) further in view of Cao et al (US Patent Publication No.: 2016/0364679; hereafter known as Cao) 

29.	In claim 1: Abhyanker discloses,
A smart community system comprising: (i.e., he multiple servers 1834 may be multiple computers or devices on a network that may manages network resources connecting the registered user and the global neighborhood environment) (Abhyanker: Paragraph [0155]) 
one or more databases coupled via a network; one (i.e., database through a network) or more processors coupled to the one or more databases (i.e. provided a database management system and processor that maybe microprocessor, a state machine, an application specific integrated circuit, a field programmable gate array); and (Abhyanker: Paragraph [0156],[0340])
one or more computing systems having a memory (i.e., may be server computer on a computer network may include a central processing unit (CPU), a random access memory (RAM) temporary storage of information, and/or a read only memory (ROM) for permanent storage of information), the one or more computing systems having the one or more processors coupled to the one or more databases over the network (i.e., database management system through a network), wherein the one or more processors  (i.e., communication to and from the processor) are configured to: (Abhyanker: Paragraph [0110], [0155],[0156])
associate the one or more components with one or more monitoring agent computing systems associated with one or more monitoring agents, the one or more monitoring agents assigned to monitor the one or more entities based on the coverage plan selected by the user; and  (i.e.,  service module may generate services may be a set of providers (e.g., a merchant, a retailer, etc.) of the items who provides the goods and/or services to the members of various item groups in the geo-spatial social network may generate a time constrained auction system to provide commitments of price, schedule, and/or delivery of items of the item group to the registered user)  (Abhyanker: Paragraph [0082], [0085], [0088], [0119])
Abhyanker does not disclose,
transmit to a user computing system of the one or more computing systems one or more components through a user interface on the user computing system, the user computing system associated with a user; 
receive one or more individual selections of the one or more components from the one or more components by the user to include in a coverage plan associated with said user, the one or more components associated with attributes of one or more entities; 
calculate a value of the coverage plan of the one or more entities from one or -5-Application No.: 16/745,394more values associated with the one or more components selected by the user; 
calculate a price of the one or more entities with the coverage plan from the one or more
values; 
present a coverage policy to the user based on the one or more entities and the coverage plan.  
However Cao discloses,
transmit to a user computing system of the one or more computing systems one or more components through a user interface on the user computing system, the user computing system associated with a user; (i.e., system includes an on-demand service application, a map component, a map database, and a location determination. The components of system 100 can combine to provide user interface features that are specific to user selections, user locality, and/or real-time conditions to enable a user to request on-demand services.) (Cao: Paragraph [0068])
receive one or more individual selections of the one or more components from the one or more components by the user to include in a coverage plan associated with said user, the one or more components associated with attributes of one or more entities; (i.e., he application manager can receive user input, location information 147 and other information (such as user information and/or historical information) to configure content that is to be provided by the UI component 120. For example, the UI component can cause various user interface features to be output to a display of the computing device. Some of the user interface features can be region-specific (e.g., based on the current location of the computing device) to display information that is particular to the region. The user interface features can also provide dynamically adjusted content based on user selections provided via the user input.) (Cao: Paragraph [0068])
 calculate a value of the coverage plan of the one or more entities from one or -5-Application No.: 16/745,394more values associated with the one or more components selected by the user; (i.e., The model may dynamically calculate additional variables using predetermined transformations, including custom transformations of an underlying behavior i.e. insurance rate can be calculated in real-time and as such can more accurately reflect appropriate coverage for a situation of a driver. A plurality of different factors can influence a likelihood of the driver) (Cao: Paragraph [0088], [0188], [0268[,[0269])
calculate a price of the one or more entities with the coverage plan from the one or more
values; (i.e., an algorithm or complex model can be used to calculate the insurance rates including rate adjustment component 804 can be configured to evaluate the insurance rate information against current vehicle operation by the driver. Specifically, the evaluation can compare the current operation against insurance rate information to determine if an appropriate rate is being used, if the rate should be changed, what the change should be, etc. For instance, different aspects of vehicle operation can be taken into account) (Cao: Paragraph [0088], [0188], [0268], [0270])
present a coverage policy to the user based on the one or more entities and the coverage plan.  (i.e., A determination can also be made on how to display data i.e.  the insurance rate can be determined and represented upon the driver via the display or controller in the vehicle.) (Cao: Paragraph [0268], [0269], [0270])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that the system can include a system that can transmit and calculate and present a coverage policy so that the user can utilized various service providers and services. Business vendors who sign up for the system's scheduling services are empowered to use many functionalities that improve customer experiences, employee and customer scheduling efficiencies, and increase revenue by maximizing capacity utilization and engaging customers. (Cao: Paragraph [0205]. Sharing leads to more money reinvested in the local economy, decreased pollution-induced illnesses and improved community health. (Cao: Paragraph [0020])
30.	In claim 2: The combination of Abhyanker and Cao disclose the smart community system of supra, including the one or more components comprising: (i.e. may provide/facilitate multiple by which one can communicate, range selector module) (Abhyanker: Paragraph [0297], [0300]) service provider services, appliances services, real estate services, monitoring services, pest services, and legal services. (i.e., service module may generate services)  (Abhyanker: Paragraph [0085], [0088], [0119])
31.	In claim 5: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the one or more processors are further configured to: 
Generate a rating system for the one or more monitoring agents to provide a rating for the one or more service providers associated with the one or more monitoring agents (i.e., the reviews module may provide remarks, local reviews and/or ratings of various businesses), the rating presented to the user computing system when selecting the one or more service providers for a service request for the user. (i.e., the user interface view may enable the member of the item group to select provider and such that ratings for entity locations are visible on the map). (Abhyanker: Paragraph [0099], [0295], [0307], [0313], [0392], [0520]) 
32.	In claim 6: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the one or more processors are further configured to: 
generate a private marketplace with a first channel (i.e., may restrict dissemination of broadcast data by verified users to claimed neighborhoods in a private neighborhood social network (e.g. the privacy server 2900 may be a private social network), the first channel supporting the one or more service providers associated with the one or more monitoring agents wherein there are preexisting established guarantees between the one or more monitoring agents and the one or more service providers; (i.e., members zone may enable the members of the item group to communicate with the set of providers)and (Abhyanker: Paragraph [0098], [0503])  
present the one or more service providers associated with the one or more monitoring agents to the user computing system. (i.e., members zone may enable the members of the item group to communicate with the set of providers via a mobile device may be a desktop computer, a laptop computer) (Abhyanker: [0098], [0379], [0492], [0520])
33.	In claim 7: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the one or more processors are further configured to: 
generate a second channel separate from the first channel (i.e. users claim their profiles and mark them as being private where the inter-process communication 1828 may be set of rules for organizing and un-organizing factors and results regarding the global neighborhood environment i.e. includes a plurality of neighborhoods), the second channel associated with one or more users who do not have a created coverage plan (i.e. registered, unregistered), the second channel supporting one or more general service providers and soliciting bids of any of the one or more general service providers with a predetermined maximum distance (i.e. marketplace module 3310 may contain garage sales , a free stuff, a block party and a services and automatically create a driving map between a set of providers and a set of members of the shopping group)  of one or more bidding users who do not have a the created coverage plan (i.e., privacy server may include any number of neighborhoods having registered or unregistered users providing an aggregate contract price based on demand).  (Abhyanker: Paragraph [0021],[0022], [0155], [0236], [0315], [0503]) [0283] [0477]
34.	In claim 8: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the first channel (i.e., may restrict dissemination of broadcast data by verified users to claimed neighborhoods in a private neighborhood social network) follows a protocol for communication between supply-side and demand-side platforms for matching bid requests and bid responses on the first channel in order to connect one or more bidding users with a subset of the one or more service providers for the service request. (i.e., workload changes based on number of requests of processing simultaneous and/or concurrent requests associated with neighborhood broadcast data by provisioning and de-provisioning resources in an autonomic manner, such that at each point in time the available resources match the current demand as closely as possible) (Abhyanker: Paragraph [0089], [0262], [0503])
35.	In claim 10: The combination of Abhyanker and Cao discloses, the smart community system of supra, including wherein the one or more processors are further configured to:
generate identification codes to the user computing system of the user and the one or more service provider computing systems selected for rendering service to the user (i.e., may require a user verification (e.g., passcode) before access to the user interface may be granted  where); the identification codes presented for display to the one or more service provider computing systems only when the one or more service providers have been selected to provide service to the user (i.e., the user interface view 400 displays the duration (e.g., for which the goods and/or services will be provided by the providers), the pricing data, the delivery route, etc. including moderator interface may be provided such that the moderator chooses to select bids), the identification codes for the user unchangeable unless manually altered through email by the user or a request for modification has been received -9-Application No.: 16/745,394from one or more designated guardians selected by the user; (i.e., The passcode to the electronic locking mechanism 1106 may be changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, upon request of the owner, upon request of the user (e.g., sender))) (Abhyanker: Paragraph [0105], [0133],[0134],
authenticate the identification codes inputted by the user and the one or more service providers to the identification codes; and (i.e., an access code printed thereon which authenticates users that enter the access code and the server authenticates new users when existing verified users) (Abhyanker: Paragraph [0219], [0231],[0282]) 
present confirmation to the user computing system and the one or more service provider computing systems that the identification codes have been verified to the user and the one or more service providers.  (i.e., verify module may validate the data, profiles and/or email addresses received from various registered user(s) that users may be ‘verified through alternate means i.e., privately-published access code) (Abhyanker: Paragraph [0228], [0231],[0288], [0509])
36.	In claim 11: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the one or more processors are further configured to:
integrate the identification codes of the one or more service providers and the user into a third party platform utilized by the one or more service provider computing systems.  (i.e., may permit the police department, the municipal agency, the neighborhood association, and/or the neighborhood leader to: (1) invite residents of the particular neighborhood themselves (e.g., see the user interface view of FIG. 22) using the privacy server 2900 using a self-authenticating access code that permits new users that enter the self-authenticating access code in the online community thru authentication service providers) (Abhyanker: Paragraph [0219],[0228], [0231], [0281], [0284])
37.	In claim 12: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the one or more processors are further configured to:
generate a backing payment system, the backing payment system supporting one or more backers wherein there are established guarantees between the one or more service providers and the one or more backers (i.e., members of the item group to communicate with neighboring users and the set of providers to procure the goods and/or services. transmitting information only to areas that a user cares about and to provide commitments of price, schedule, and/or delivery of items of the item groups to the registered user) (Abhyanker: Paragraph [0085], [0091], [0248]), the one or more backers receiving commission for providing access to a geographic location where the one or more service providers operate. (i.e., payment information may be processed from each member of the item group prior to communicating items of the item group to the set of providers such that each member commits to procuring items in the items group and may offer information associated with the item group in the geo-spatial social network. the moderator of the items and/or the neighboring users, post opinions about bidding, discuss pricing data) (Abhyanker: Paragraph [0092], [0097], [0098], [0121])
38.	In claim 13: The combination of Abhyanker and Cao discloses the smart community system of supra, including wherein the one or more processors are further configured to: 
generate a virtual map of a zone having the one or more entities; (i.e., system may include geo-fencing the item group in an area that encompasses a neighborhood community) (Cao: Paragraph [0150])
create a cluster from received localization information, the cluster having a series of cluster properties associated with one or more user profiles, the localization information comprising a location and an identifier of a respective cluster property and the user;  (i.e., threshold geographical radius from the registered user who creates the item group may include listing the item group as one of a set of buying groups separately represented from a set of social groups in a geo-spatial social network embodying the set of buying groups and the set of social groups) Cao: Paragraph [0096], [0150])
determine a first receiving location for the series of cluster properties; (i.e., system may include geo-fencing (e.g., a street, a neighborhood, a city, and a county) the item group in an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group.) (Cao: Paragraph [0150],[0151])
automatically preselect shipment details for one or more packages ordered by the one or more user profiles of the one or more cluster properties to the receiving location, (i.e., Specifically, a consignee could indicate delivery preferences or instructions prior to a package being shipped to the consignee and he participant match component also provides for a preferences component, (Cao: Paragraph [0102] [0117], 
transmit, in response to the location of the first receiving location, delivery commands to one or more connected marketplace systems associated with the series of properties; (i.e., the system can recommend a different date that fits best with the user's travel path and the capacity of the service provider. In another example, the system can automatically recommend a different location of the selected service provider that fits better due to open time slots at the different location and may build delivery routes corresponding to customer delivery locations based off of traffic patterns and road types and based off of existing and potential customer orders and rider orders to create efficient delivery routes and participant match component also provides for a preferences component, which may require, or give preference to, certain participants )  (Cao: Paragraph [0102], [0123],[0239])  
automatically direct a service provider computing device associated with the one or more connected marketplace systems to transmit the one or more packages to the first receiving location: (i.e., first two instances of coordination involve the carrier in some form and impact how or when the carrier accomplishes delivery of the package. In many cases, the impacts to the carrier are highly dependent on the particular facts surrounding the package delivery, In other embodiments, the consignee may be expecting a package based on other facts  (Cao: Paragraph [0113] [0114],  [0115]
generate one or more indicators on the virtual map, the one or more indicators corresponding to the location of the service provider: (i.e., The commerce module 2912 of the privacy server with a map indicating a location of the business displayed data of the advertisement along with the map indicating a location of the business) (Abhyanker: Paragraph [0279]
present the location of the service provider on the virtual map to the one or more user computing systems associated with the one or more cluster properties; and (i.e., The commerce module 2912 of the privacy server with a map indicating a location of the business displayed data of the advertisement along with the map indicating a location of the business includes a simplified map generator which may transform the map to a fewer color and/or location complex form using a parcel data which identifies some residence, civic, and/or business locations in the satellite data) (Abhyanker: Paragraph [0279] [0280])
reduce the price of the one or more packages (i.e., incentive could be in the form of a reduced price on the purchase, a reduced price on a future purchase), delivered by the service provider associated with the one or more connected marketplace systems for the one or more users in the cluster (system may include geo-fencing (e.g., a street, a neighborhood, a city, and a county) the item group in an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group), wherein the prices for one or more goods associated with the one or more connected marketplace systems are adjusted for the user if the user is associated with a property in the series of the cluster properties within the smart community system, the adjustment of the price based on type of the one or more packages, a price of the one or more packages, a location of the one or more packages, and time of delivery of the one or more packages. (i.e., the reduced fees can be the result of the volume of ride-sharing riders, and can also be from the efficiency of carpooling and picking up members who are close to each other in a few vehicles or the consignor and the consignee may agree between themselves to modify aspects affecting delivery of the package and inform the carrier of the change (which then may involve the first or second scenarios). Thus, in many instances, communication in one of the aforementioned scenarios (e.g., between the consignor and the consignee) may be followed by another instance of coordination (e.g., involving the consignor and the carrier).)  (Cao: Paragraph [0113] [0122],[0144], [0145], [0150])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that the system can include a interface that can access the marketplace system.  The on-demand service application can provide location information to the on-demand service system so that the on-demand service system can arrange for a service to be provided to a user (Cao: Paragraph [0070]). The application manager can cause only information pertinent to the user's specific region to be provided as part of the user interface. (Cao: Paragraph [0070])
39.	In claim 14: The combination of Abhyanker and Cao disclose the smart community system of supra, including -11-Application No.: 16/745,394wherein the first receiving location is a property of the cluster properties associated with the one or more user profiles, determined based at least on average locations of coordinates of the series of the cluster properties and a density of the series of cluster properties over a geographic area of the virtual map, wherein the one or more processors are further configured to: (i.e., crowd sourcing navigation data include information can be used in providing navigation guidance to the vehicle traveling the route using the crowdsourced data.  crowdsourcing data includes vehicle performance information and GPS locations of a vehicle and predicting a congestion with respect to a segment of the route of the at least one vehicle using the crowdsourcing data; and predicting traffic light patterns using the crowdsourcing data and the system can recommend a different date that fits best with the user's travel path and the capacity of the service provider. (Cao: Paragraph [0239], [0241] [0245], [0246],) 
determine unavailability of the user associated with the first receiving location, the unavailability determined from the user profile data of the user associated with the first receiving location stored in the database; (i.e., capacity utilization maximization process, also monitors the service provider calendar for open time slots. Such information is stored in an available slot database) (Cao: Paragraph [0239])
 in response to the unavailability of the user associated with the first receiving location, determine a second receiving location relative to the series of properties based at least on the location of the properties; (i.e., The system also monitors the service provider calendar for open time slots. Such information is stored in an available slot database and the user is presented with times and dates of available appointments.) (Cao: Paragraph [0237[,[0239])
in response to determining a location of the second receiving location, transmit delivery commands to the one or more connected marketplace systems associated with the properties to direct the one or more service provider computing system to transmit the one or more packages to the second receiving location; (i.e., system includes a crowdsourcing server in communication with a plurality of vehicles 1 . . . n. The vehicles in FIG. 7 performs peer-to-peer discovery and crowd-sourced navigation as shown in FIG. 9B. The system receives proximity services for a group of vehicles traveling a predetermined route using peer-to-peer discovery, receives crowdsourcing data from said plurality of vehicles, sharing crowdsourcing data to the group of vehicles (or a subsequent group of vehicles) traveling the route of interest. Such information can be used in providing navigation guidance to the vehicle traveling the route using the crowdsourced data.) (Cao: Paragraph [0241]) 
automatically direct the service provider computing device associated with the one or more connected marketplace systems to transmit the one or more packages to the second receiving location, and (i.e., The method may further include automatically providing a fulfillment and tracking engine to members of the item group and to the winning provider, such that the parties see a delivery status of items of the item group through the geo-spatial network) (Cao: Paragraph [0151])
determine the unavailability of the second user associated with the second receiving location, the unavailability determined from user profile data of the user associated with the second receiving location stored in the database wherein in response to the unavailability of the user associated with the second receiving location one or more additional receiving locations are determined. (i.e., he delivery information may be provided after the initial delivery attempt. While the carrier may prefer to receive such information prior to an initial delivery attempt, embodiments of the present invention contemplate indication of delivery preferences by a consignee before and/or after an initial delivery attempt) (Cao: Paragraph [0117])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that the system can allow location-based data for interaction with the user and the device. Predictive modeling is performed and identified attributes that are predictive in explaining behavior. (Cao: Paragraph [0193]) The on-demand service application can provide location information to the on-demand service system so that the on-demand service system can arrange for a service to be provided to a user (Cao: Paragraph [0070]).
40.	In claim 15: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the processors are further configured to: 
retrieve data for a specific geographic area, the data comprising a plurality of entries each for the one or more entities located in the specific geographic area that are listed -12-Application No.: 16/745,394for sale each entry indicating the price for the one or more entities (i.e., aggregate contract price based on demand of the neighborhood buying consortia and other neighborhood buying consortia forming a coalition with each other through the geo-spatial social network in procuring the goods and/or services)  (Abhyanker: Paragraph [0021], [0288]), and values for each of a plurality of attributes, wherein the one or more entities are properties; (i.e., a first instruction set may enable a social network to reside above a map data, in which the social network may be associated with specific geographical locations identifiable in the map data  users sharing information about any entities and/or people residing in any geographical location identifiable in the satellite map data, and/or to provide a technique of each of the users to claim a geographic location) (Abhyanker: Paragraph [0281], [0282],[0360]. [0365])
receive attributes of a plurality of entities in the specific geographic area; (i.e., pushpin module may generate customized indicators of different types of users, locations, and interests directly in the map and  sharing information about any entities and/or people residing in any geographical location) (Abhyanker: Paragraph [0281], [0282], [0284],[0288])
generate a score for the specific geographic area at least in part by the values for each of the plurality of attributes; (i.e.,  reviews module may provide remarks, local reviews and/or ratings of various businesses as contributed by the users and module 3010 may generate customized indicators of different types of users, locations, and interests directly in the map) ( (Abhyanker: Paragraph [0021], [0288], [0307])
utilizing a data module to map a cluster to a value of an adjusted score value of future one or more entities, wherein the data module receives a first attribute and a second attribute from the plurality of attributes of one or more previous coverage plans of one or more second users, upon receipt from the first attribute and the second attribute, upon receipt of the first attribute and the second attribute, determining a predetermined number of entities having the first attribute and the second attribute from the plurality of attributes of the entity that are associated with the one or more previous coverage plans, determining a correlation and associating the correlation with the cluster, during analysis, upon receipt of one or more responses mapping response to the cluster, . (i.e., a process for configuring a plurality of score clusters in a model. In the process, data gathered from the data as previously discussed is analyzed to configure a plurality of score clusters or segments in accordance with desired statistical characteristics and crowd sourcing navigation data include information can be used in providing navigation guidance to the vehicle traveling the route using the crowdsourced data.  crowdsourcing data includes data information and GPS locations of a vehicle and predicting a congestion with respect to a segment of the route of the at least one vehicle using the crowdsourcing data; and predicting patterns using the crowdsourcing data) (Cao: Paragraph [0194], [0239], [0241] [0245], [0246])
determining, via use of the data module, an adjusted score of the future one or more entities based on the cluster and the one or more responses; and transmitting, to the user computing system, the adjusted score. (i.e., a process for configuring a plurality of score clusters in a model. In the process, data gathered from the data as previously discussed is analyzed to configure a plurality of score clusters or segments in accordance with desired statistical characteristics. At substantially the same time as notifying the service provider of the change, parameters taken into consideration (and associated weight) can also be provided) (Cao: Paragraph [0194], [0256]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that by leveraging data generated and collected to provides better insight to the user. Customizable devices configured by the mobile device to match the users with one or more interests. (Cao: Paragraph [0007]). Predictive modeling is performed and identified attributes that are predictive in explaining behavior. (Cao: Paragraph [0193])
41.	In claim 16: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the cluster and one or more second clusters have different weighted values in the adjustment of the adjusted score.(i.e., activity recommendation rules may be established in the recommendation system where the sever can be configured to receive the recommendation rules including rules with weight factors, for example, performed by using a cluster analysis algorithm to identify evidence in the data to measure) (Cao: Paragraph [0184] [0254] [0255]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that the system can allow objects to be grouped into similar objects with a higher degree of accuracy and with an improved degree of separation between the groups. Predictive modeling is performed and identified attributes that are predictive in explaining behavior. (Cao: Paragraph [0193]) The algorithm can incorporate weighting factors that give more importance or less importance to various risk acceptance criteria. (Cao: Paragraph [0195[)
42.	In claim 17: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the attributes include a commute score (i.e. rating) (Abhyanker: Paragraph [0307]) based on estimated time for a work of the user based on traffic, child safety factor, the child safety factored determined by if an amount of vehicles passing over a point  (i.e. The notification data 2912 may include any information contained in the broadcast data 2902 such as the geospatial location, time, date, a textual description and live broadcast of audio and/or video generated by the user) (Abhyanker: Paragraph [0461],[0481]) within a predetermined distance to the one or more properties passes a predetermined amount, accommodations for religion, one or more directions windows of the one or more entities are facing, a distance from a retention pond, and a distance from one or more service providers associated with one or more monitoring agents, (i.e. transmitting information only to areas that a user cares about) (Abhyanker: Paragraph [0229], [0248]) the one or more monitor method includes placing a bid of providing goods and/or services to a neighborhood buying consortia of a geo-spatial social network (e.g., through the auction module 112 of FIG. 1), debiting accounts of members of the neighborhood buying consortia based on a contract formed when the bid forms the contract with members of the neighborhood buying consorting agents associated with the one or more components of the coverage plan of the user.  (i.e., method includes placing a bid of providing goods and/or services to a neighborhood buying consortia of a geo-spatial social network, debiting accounts of members of the neighborhood buying consortia based on a contract formed when the bid forms the contract with members of the neighborhood buying consortia) (Abhyanker: Paragraph [0078], [0079], [0081])
43.	In claim 18: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the processors are further configured to:
receive, at least one communication indicating a first user as having referred a second user to a service provider of the one or more service providers; (i.e., solicit advice and/or recommendations from the restricted group of users verified in the particular neighborhood and/or optionally in the adjacent neighborhood.) (Abhyanker: Paragraph [0085], [0217], [0248])
establish a referral commission for the referring second user to the service provider; and transmit the referral commission to the first user.  (i.e. A payment information may be processed from each member of the item group prior to communicating items of the item group to the set of providers such that each member commits to procuring items in the items group when the winning provider is identified) (Abhyanker: Paragraph [0092], [0248])
44.	In claim 19: The combination of Abhyanker and Cao disclose the smart community system of supra, including wherein the -14-Application No.: 16/745,394processors are further configured to:
receive sensor data generated by one or more vehicle computing systems of a vehicle associated with the first user, including a location of the vehicle, a speed of the vehicle, an acceleration of the vehicle and a direction of the vehicle; (i.e., vehicle can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon to monitor the behavior parameter of the driver including vehicle speed, vehicle accelerations, vehicle location, s) (Cao: Paragraph [0252],[0285], [0292]) 
generate a trigger alert in response to the sensor data; (i.e., to communicate vital information between vehicles, either triggering alerts to the driver or interpreted by the vehicle's computer including the electronically customizable article, sound sensor, electronically customizable article may serve as an alert system) (Cao: Paragraph [0161] [0290])
identify a location of one or more service provider computing systems of the one or more service providers that are within a predetermined distance of the vehicle of the first user and have received a predetermined number of digital recommendations in the smart community system received by recommending users in a community network of the first user;  (i.e., on-demand service application can provide location information to the on-demand service system and can provide information about available service providers and the activity recommendation rules may be established in the recommendation system including generation using a preset list of recommendations, and/or a driver behavior ) (Cao: Paragraph [0070],[0071] [0254])
select a first service provider computing system from the one or more service provider computing systems in response to a predetermined amount of the digital recommendations; (i.e. the recommendations can be filtered in advance of display, for example, the method may include listing the item group as one of a set of buying groups separately represented from a set of social groups in a geo-spatial social network embodying the set of buying groups and the set of social groups. In an embodiment, filtered recommendations may be derived from the sources such as for example, but not limited to,  from those sources that share specific similarities with the sources, those sources that have been preselected by the driver as relevant and the activity recommendation rules may be established in the recommendation system) (Cao: Paragraph [0150], [0237] [0252]
transmit commands to the first service provider computing system of the service provider to direct the first service provider computing system to assist the first user; (i.e., If the vehicle needs to be located due to an emergency, the system can access its coordinates and the percentage of nodes that are in common with the subscriber's route may be a parameter taken into account when compiling the list of potential ride sharers. For example, a first rider may be willing to accept a list of riders that have routes with eight of ten matching segment) (Cao: Paragraph [0076], [0088], [0096])-15-Application No.: 16/745,394
receive locations of one or more second computing systems of one or more second users; (i.e., the on-demand service application can determine the user's current location or pickup location (i) by using location data provided by the on-demand service system, (ii) by using user location input provided by the user (via a user input), and/or (iii) by using user info and/or historical info stored in one or more user databases.) (Cao: Paragraph [0069]) 
analyze one or more routes of the one or more second users (i.e., upon comparison of these two routes it is found that eight of the segments are common and a first rider may be willing to accept a list of riders that have routes with eight of ten matching segments but a second rider may only accept a list of ride sharers having all ten matching nodes. After a list is generated containing riders with the same or similar routes) (Cao: Paragraph [0088]
match the location of the vehicle to one or more routes of the one or more second users; and (i.e., a route match component determines a route 108 that corresponds to a location, a proposed pickup location and a destination. To coordinate a route that meets the criterion of the ride location, the pickup location and the destination, the route match component may determine a suitable route with a route-planning component. A pickup and drop-off alternatives component may suggest an alternative pickup or drop-off location that complies with route planning objectives) (Cao: Paragraph [0102], [0103])
transmit a notification directing the one or more second computing systems, to the vehicle to assist the first user.  (i.e., connections are used to communicate vital information between vehicles, either triggering alerts to the driver or interpreted by the vehicle's computer the driver is notified of the change, at 4706. The notification can be in any perceivable format) (Cao: Paragraph [0256]), [0290])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abhyanker and Cao so that the system can facilitate communication between the users, drivers, and route data. The system can recommend what fits best with the user's travel path and the capacity of the service provider. (Cao: Paragraph [0239]. The system improves utilization of a car (Cao: Paragraph [0020]) 
45.	In claim 20: The combination of Abhyanker and Cao discloses the smart community system of supra, including wherein the processors are further configured to:
receive via the user interface, a picture or video of a monitoring area of the one or more entities from the user; (i.e. to create his/her own radial broadcast message (e.g., can be audio, video, pictorial and/or textual content).  (Abhyanker: Paragraph [0256])
verify, in response to a request from the user, (i.e., social community module 2906 can adapt to workload changes based on number of requests of processing simultaneous and/or concurrent requests associated with neighborhood broadcast data by provisioning and de-provisioning resources in an autonomic manner, such that at each point in time the available resources match the current demand) (Abhyanker: Paragraph [0262])  that a monitoring agent of the one or more monitoring agents is within a predetermined maximum allowable distance to be traveled by the monitoring agent providing services; (i.e., flow of information during emergencies in their neighborhood, and decide how their school could better prepare. Similarly, they may want to ensure they are part of the broadcast system in cast there are future incidents. Persons who have not yet claimed their verified profiles in the area surrounding Sacred Brooks Elementary School on Fat door may go online and find profiles pre-seeded with data associated with their address)  (Abhyanker: Paragraph [0490], [0495]),  if the monitoring agent is verified to be within the maximum allowable distance to be traveled by the monitoring agent for providing; present monitoring agent the user; (i.e., displayed in the mapping interface may pull up a star (e.g., “***) rating based on user reviews,) (Abhyanker: [0378], [0379], [0492]) wherein when the monitoring agent is not verified to be within maximum allowable distance to be traveled by the monitoring agent for providing the one or more services; add a monitoring restriction, wherein the monitoring restriction prohibits the monitoring agent from being presented the user; (i.e.,(to view the profile of the registered neighbor and/or may trace the geographical location of the user in the global neighborhood environment 1800 (e.g., the privacy server 2900 of FIG. 29). The user-business claimable module 3206 may manage the profile of the user) (Abhyanker: Paragraph [0295], [0307])
present the user interface to a first user on [[a]] the user computing system, wherein the user interface comprises at least one list of available monitoring agents, for the one or more areas; (i.e., The search location 212 may visualize an aerial map view representing locations of the members and the set of providers of items of the item group in the geo-spatial network) (Abhyanker: Paragraph [0098], [0105]) 
receive a request from the first user to accept a monitoring agent; in response to request from the first user; (i.e., the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbor and the request may be accepted) (Abhyanker: Paragraph [0164])-16-Application No.: 16/745,394
calculate an acceptable price values for characteristics of user based on data for existing customers in similar users, and set a fixed price and predetermined coverages and coverage limits for the monitoring agents based on said data, the characteristics selected from a combination of two or more of: monitoring location classification, monitoring location size, monitoring location cost; (i.e., an algorithm or complex model can be used to calculate the insurance rates including rate adjustment component 804 can be configured to evaluate the insurance rate information against current vehicle operation by the driver. Specifically, the evaluation can compare the current operation against insurance rate information to determine if an appropriate rate is being used, if the rate should be changed, what the change should be, etc. For instance, different aspects of vehicle operation can be taken into account) (Cao: Paragraph [0088], [0188], [0268], [0270])
use the received request, including a time period and one more services to transfer information causing a monitoring contract to be created; (i.e., The auction module may generate a time constrained auction system to provide commitments of price, schedule, and/or delivery of items of the item group to the registered user and/or neighboring users by the set of providers in the geo-spatial network. item module may place the items (e.g., goods and/or services) in the item group in the geo-spatial network and may generate a data (e.g., a frequency data, a unit data, a pricing data, and/or a time data, etc.) associated with the items of the item group.) (Abhyanker: Paragraph [0082], [0083])
collect monitoring data, including the time period of the monitoring, the type of service of the monitoring, and price of service of the monitoring; (i.e., graphical user interface view for data collection may collect data and the auction module may generate a time constrained auction system to provide commitments of price, schedule, and/or delivery of items of the item group to the registered user and/or neighboring users by the set of providers in the geo-spatial network. item module may place the items (e.g., goods and/or services) in the item group in the geo-spatial network and may generate a data (e.g., a frequency data, a unit data, a pricing data, and/or a time data, etc.) associated with the items of the item group. (Abhyanker: Paragraph [0082], [0083], [0167],[0168])
store the monitoring data; and (i.e., the system may include search module a business search (e.g., information stored in business database) (Abhyanker: Pagraph [0105], [0478]) 
transfer income to the monitoring agent for service provided. (i.e., a payment information may be processed from each member of the item group prior to communicating items of the item group to the set of providers such that each member commits to procuring items in the items group when a winning provider is identified) (Abhyanker: Paragraph {0018], [0105]. [0122])


Response to Arguments
46.	With respect to the U.S.C. 112 rejections for 1, 13, and 14, Applicant deleted the rejected subject matter.  The Applicants amendments and remarks have been fully considered and are persuasive, the U.S.C 112 rejections are withdrawn
47.	With respect to the U.S.C. 101 rejections for claims 1-2, 5-8, and 10-20 where the Applicant's remarks & amendments amended the rejected subject, the Applicants amendments have been fully considered and are not persuasive. 
	The Applicants arguments recite that the subject matter of the claimed invention is not abstract and is far removed from the concepts of simply just "a method of organizing human activity and does not simply involve "an abstract idea of itself". The Applicants arguments further recite that the present invention represents a technological solution to a technological problem. Also the amended claims do not merely recite a generic computer implementation of a patent ineligible abstract idea but rather includes significantly more than the alleged abstract idea and is directed towards a patentable process.
	The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection above the amended claims, as drafted, are steps for receiving, transmitting, calculating, and selecting information for a coverage policy over a network. These limitations are steps to describe a demand system for facilitating transactions from service providers of goods and services based in geo-spatial smart community system to generate a coverage policy that the Federal Courts have ruled that these steps are reciting patent-ineligible subject matter. The above conclusion is supported in the Applicant’s specification where it recite “may work in conjunction with each other as well as independently whereby together the different subsystems may improve the quality of life of the various users” (Specification: Paragraph [00024]). Therefore, the claims are abstract. 
	In regards to the applicants arguments that recite California Institute of Technology v. Hughes Communications, Inc., 59 F Supp3d 974, 113 U.S.P.Q. 2062 (C.D. Cal. 2014) are acknowledged, but not persuasive. The Application was examined following the current Guidelines released by the Office (Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (2019) ("2019 PEG") and October 2019 Update: Subject Matter Eligibility). The office only addresses Federal Precedential cases.
In regards to the Federal Court cases McRo and Enfish, The amended claims, as drafted, are not a technological solution to a technical problem but is a business solution to a business problem (i.e. steps to describe a demand system for facilitating transactions from service providers of goods and services based in geo-spatial smart community system to generate a coverage policy), The above conclusions are supported in the Applicants specification and Applicants Arguments and Remarks where it recite “present invention relates to a geo-spatial smart community system allowing users to communicate information with other users whether the users be service providers, companies, homeowners associations, doctors, or emergency personnel whereby the geo-spatial smart community system receives, collects, and transmits data to provide a more ubiquitous and configurable service for a plurality of industries to improve the overall well-being of the various users” (Specification: Paragraph [0002]) and “amended claims provided herein are able to address these challenges by collecting maintenance parameters from a user, employing monitoring agents to obtain data regarding entity issues, and converting the data into a common format suitable for processing in the form of a score to a user” (Arguments & Remarks, pg. 27) . The judicial exception is not integrated into a practical. In particular, the amended claim 1, as drafted, recite databases, network, processors, non-transitory computer medium, and computing systems. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Application specification supports the above conclusion where it recite for example: “The disclosure presented herein relates to a smart community system comprising, one or more databases coupled via a network, one or more processors coupled to the one or more databases and at least one computing device coupled to the one or more processors and the one or more databases via the network, wherein the one or more processors are configured to, store a plurality of selectable components, each of the selectable components having one or more associated entities defining attributes of the selectable components and one or more values” (Specification: [0005]). Therefore, the additional components and elements are mere instructions (i.e., steps to describe a demand  system for facilitating transactions from service providers of goods and services based in geo-spatial smart community system to generate a coverage policy) to the judicial exception--- computer-no more than a recitation of the words "apply it."  See MPEP § 2106.05( f) see Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016). Therefore the claims does not integrated the judicial exception into a practical application
In regards Step 2B, the elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, it does not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are not technical improvement or technical solution to a technical problem. The claims 1-20 are not patent eligible and the claims do not provide significantly more,
48.	With respect to the U.S.C. 103 rejections, the Applicant's remarks and amendments have been fully considered, and are not persuasive.
	The Applicants arguments cite that the combination of Abhyanker and Cao fail to teach, disclose, or suggest the cited limitations (Arguments & Remarks, pgs. 25-28)
	The Examiner respectfully disagree. The applicant’s arguments are improper. The new limitations and amendments have been updated in the U.S.C 103 rejections above. 

Conclusion
49.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693